Citation Nr: 1549203	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder. 

2.  Entitlement to service connection for a sleep disorder, to include as secondary to nonservice-connected PTSD and mood disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION


The Veteran had active service from June 2000 to January 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 (PTSD and mood disorder) and April 2013 (sleep disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In April 2015 the Board remanded the matters on appeal for additional development.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, his claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Here, the issues certified to the Board on appeal were entitlement to service connection for PTSD and mood disorder.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issues have been recharacterized as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran has received consistent care from VA.  However, although the August 2015 supplemental statement of the case (SSOC) notes that "VA treatment records VAMC Denver were electronically reviewed on this date," records dated since February 2014 have not been obtained and associated with the claims file (and are unavailable for Board review).  As such, the appeal must be remanded to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since February 2014.  38 C.F.R. § 3.159.  

In addition, the April 2015 Board remand noted that the Veteran had undergone a sleep study in April 2014 at National Jewish hospital and ordered that the records of such treatment be obtained.  Although the Veteran's subsequent authorization to obtain records from National Jewish Health notes his dates of treatment from January 2012 to December 2014, the only records received from National Jewish Health are copies of a December 2013 Sleep Center Polysomnographic Summary.  

Accordingly, the Veteran's complete records of VA and private treatment for his mental health and sleep complaints must be obtained and associated with the claims file.  Notably, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds the August 2015 VA opinion as to the Veteran's PTSD and mood disorder claims to be inadequate.  First, the August 2015 examiner opined that the Veteran's PTSD and mood disorder are not the result of his active duty service onboard ship; rather, they are the result of his post-service experience as a contractor in Iraq.  However, the examiner failed to explain why this opinion differs from the opinion of the Veteran's VA psychiatrist who, in May 2013, noted the Veteran's (now conceded) stressor of stepping in something sticky and finding a man lying in a puddle of blood and opined that "the onboard incident of violent death has been a clear contributing factor" in the Veteran's PTSD, for which he was in receipt of VA treatment.  Second, the August 2015 opinion does not reflect consideration of VA treatment records which note that the Veteran experienced nightmares and anxiety related to finding the man lying in a puddle of blood during his active duty service and that "there was a worsening of his condition associated with" working as a contractor in Iraq after his separation from service.  The findings and opinion of the Veteran's VA psychiatrist are pertinent to the Veteran's claim and should be addressed.  Finally, the August 2015 opinion does not reflect consideration of the Veteran's competent complaints of "battling depression and sleep problems" since his 2003 deployment (with sleep complaints noted in his service treatment records).  In light of the conflicting evidence and because the opinions of the August 2015 VA examiner and the Veteran's VA psychiatrist do not include adequate explanation of rationale, a remand is necessary to secure an adequate nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As the Veteran's sleeping disorder is claimed in part as secondary to a psychiatric disability, this matter is inextricably intertwined, and consideration of his sleep disorder claim must be deferred pending resolution of the psychiatric claims.  Notably, subsequent to the most recent August 2015 SSOC, September 2015 statements from the Veteran and his representative note that he underwent another sleep study at the Golden Clinic in Colorado in September 2015 (and a September 2015 Sleep Apnea examination report and opinion have been obtained).  On remand, the AOJ will have an opportunity to readjudicate the matter based on review of the expanded record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA (since February 2014) or adequately identified private (including complete records from National Jewish Health) evaluations or treatment the Veteran has received for his mental health and sleep disorder complaints (including sleep apnea).

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his psychiatric disability and sleep impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a.)  Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran currently have PTSD?  If PTSD is not diagnosed, please explain what is lacking for such diagnosis. 

b.)  If the Veteran is found to have PTSD, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to or sufficiently supported by the Veteran's verified stressor of stepping in something sticky and finding a man lying in a puddle of blood.  In so finding, the examiner must consider the Veteran's VA mental health treatment records and statements in support of his claim from his VA psychiatrist.  

c.)  For all other psychiatric disability entities diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, to include his verified stressor therein.

d.)  Please indicate whether the Veteran has a sleep disorder other than sleep apnea.  If so, indicate whether such is a psychiatric disability in and of itself, or whether it is a symptom or manifestation of another psychiatric disability.

e.)  If it is determined that the Veteran's sleep disorder is a distinct psychiatric disability, please opine as to whether it is related to sleep complaints in service, or is at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by a comorbid psychiatric disability, to include PTSD.

In providing these opinions, the examiner should acknowledge and discuss the Veteran's own assertions and any other lay evidence of record concerning his observable symptoms. The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any claim remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

